DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 04/18/2022 has been entered. Claims 2-6, 9-10, 12 and 15-19 have been cancelled. Claims 1, 7, 8, 11, 13, 14 and 20 have been amended. Applicant added new claims 21-33. 

Election/Restrictions
Newly submitted claims 23-27, 29-30 and 33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Newly submitted independent claim 23 is directed to the embodiment illustrated in figures 8-10 which utilizes a wedge in place of the previously claimed and examined clip 32 illustrated in figures 5-7 and covered by the previously submitted set of claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-27, 29-30 and 33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note that claim 32 depends from cancelled claim 15, by the order of the claims and to best expedite prosecution, examiner assumes, it was applicant’s intent to have claim 32 depend from independent claim 20. Claim 32 will be examined as if it depends from claim 20. 
Therefore, claims 1, 7, 8, 11, 13, 14, 20-22, 28, 31, and 32 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Drawings
The drawings are objected to because: 
Photographic pictures of figures 16-22 are unclear; referring to section; 37 C.F.R. 1.84 (b).
Photographs. — 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 

Note that numerals and references lines are unreadable in the above-mentioned figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, second to last line; it appears that the term “wherein” needs to be replaced with either “when” or “and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11, 13, 14, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson, US (6062342) in view of Lonczak, US (5056679) in view of Young, US (5915768) in further view of Coulthard, US (2012/0305333).
In regards to claim 1 Dobson discloses:
A rescue device (10; fig. 1) to assist in removing an individual trapped in material in a confined space, the rescue device comprising: 
a sheet (12) having a first end (14), a second end (unnumbered end opposite of end 14), an upper portion (22; fig. 1), a bottom portion (24), a first through aperture, and a second through aperture (two apertures 26s); and 
the first through aperture being inset from the second end and the second through aperture being inset from the first through aperture (as shown in fig. 1);
the sheet being rollable (intended use) between an undeployed position (where the securing device 32, 34 are attached to a further deeper one of the apertures 26 versus the first one which is shown in fig. 1; for selective dimension smaller than the one show in fig. 1; selective dimension described in Col 3; LL1-15; excerpt highlighted below) and a deployed position (shown in fig. 1), the sheet being adapted to curl around (as shown in fig. 1).
 
    PNG
    media_image1.png
    764
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    620
    media_image2.png
    Greyscale

In regards to claim 1 Dobson does not disclose a projection extending laterally outward from the first end and the projection is configured to pass through the first through aperture and the details of the projection, the securing element and clip as recited in claim 1 line 14-23.
Lonczak teaches a projection (T1; figs. 1, 3, 4, & 5; also see annotated drawings below) extending laterally outward from the first end (see annotated drawings) and having a top edge (see annotated drawings), a bottom edge (see annotated drawings), a projection edge (see annotated drawings), and a securing element (F1); wherein the projection is configured to pass through the first through aperture (S1) (as described in Col 3; LL 40-47; excerpt highlighted below) and wherein the projection is configured to be secured by the securing element (also as described in Col 3; LL 40-47); wherein the securing element comprises a clip (F1) partially cut out of the projection (as stated in Col 3; LL 40-47; F1 described as a “cut-out”); wherein the projection further comprises a clip edge (see annotated drawings) and two legs (see annotated drawings) between the clip and the top and bottom edges of the projection (see annotated drawings); wherein the clip edge is oriented in an opposite direction to the projection edge of the projection (as shown in zoomed in re-produced portion of fig. 4 and annotated below); wherein the clip is configured such that it flexes away from the legs (as it assumes the configuration shown in fig. 5) and thereby defines a sheet receiving space (see annotated drawings) between the clip and the legs; and wherein a portion of the sheet (see annotated drawings) is disposed within the sheet receiving space between the clip and legs of the projection when the rescue device is in the deployed position (fig. 5) wherein the projection is through the first aperture and secured by the securing element (Fig. 5).

    PNG
    media_image3.png
    346
    447
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    420
    681
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    349
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    183
    597
    media_image6.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the projection, the securing element and clip (as recited in claim 1 and detailed above) of Lonczak onto the rescue device of Dobson for the predictable result and as suggested by Lonczak to secure the two ends of the sheet in an easy manner that ensures that the ends would not unintentionally disengage.
In regards to claim 1 Dobson and Lonczak only discloses one through aperture, Dobson and Lonczak do not teach two through aperture.
Young teaches two through apertures (12 and 13 as shown in annotated drawings below); note that the two apertures of Young being employed in the same use i.e. to receive a projection (11) and in the same field of endeavor i.e. to couple two ends of a rolled sheet.

    PNG
    media_image7.png
    506
    550
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    313
    453
    media_image8.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the double slot design taught by Young, onto the rescue device of Dobson as modified by Lonczak in order to take advantage of a secure attachment that can be easily and quickly attached/detached without the use of tools in times of an emergency where the right tool may not be readily available and precious minutes could be lost while trying to locate said tools. Consequently, the combination above teaches the projection is configured to pass through the first and second through apertures and wherein a portion of the sheet is disposed within the sheet receiving space between the clip and legs of the projection when the rescue device is in the deployed position wherein the projection is through the first and second apertures and secured by the securing element.
In regards to claim 1 Dobson, Lonczak and Young do not teach the sheet having a plurality of hand receiving areas in the upper portion of the sheet.
However, Coulthard teaches sheet defining a plurality of hand receiving areas (20; described as hand hold openings) in the upper portion of the sheet (fig. 7).

    PNG
    media_image9.png
    540
    352
    media_image9.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hand receiving areas taught by Coulthard onto the upper portion of the rescue device of Dobson for their predictable function of providing a comfortable hold for the rescuer’s or the rescuee’s hands.
In regards to claim 7 Coulthard teaches the bottom edge of the sheet is serrated (arcuate sections 24; according to the definition of serration as obtained from https://www.thefreedictionary.com/serration ; provided below).

    PNG
    media_image10.png
    140
    459
    media_image10.png
    Greyscale

In regards to claim 8 Dobson, Young and Coulthard do not teach the sheet has a length of 96 inches and a height of about 40 inches.
	However, it would have been an obvious matter of design choice to modify the length of the sheet of Dobson to be 96 inches and a height of about 40 inches, since such a modification would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  One of ordinary skill in the art would have found that having sheet length of 96 inches and a height of about 40 inches, would be sufficient enough to roll the sheet where it would have adequate diameter to hold a person and adequate height to protect enough portion of his body and at the same time not too large as to cause unnecessary added weight and size to the rescue device.
	In regards to claim 11 Dobson, Lonczak and Young teaches the projection is vertically aligned with the first through aperture (figs. 4; Lonczak) and each of the projection and the first through aperture are vertically aligned with the second through aperture (also as shown in fig. 4; Lonczak when adding a second aperture next to and parallel to S1). 
In regards to claim 13 Dobson, Lonczak and Young teaches at least one additional projection (T2; fig. 4), at least one additional first through aperture (S2; fig. 4), and at least one additional second through apertures aperture (second through aperture of Young as modified above).
In regards to claim 14 Coulthard teaches at least two of the plurality of hand receiving areas (20s) are opposite each other when the device is in the deployed position (as shown in fig. 7).
In regards to claim 28 Dobson, Lonczak and Young teaches the projection is vertically aligned with the first through aperture (figs. 4; Lonczak) and each of the projection and the first through aperture are vertically aligned with the second through aperture (also as shown in fig. 4; Lonczak when adding a second aperture next to and parallel to S1). 
In regards to claim 31 Young teaches the sheet (shown in fig. 6 and described in abstract below) further comprising a high-density polyethylene (as described in Col 4; LL 40; see highlighted excerpt below)

    PNG
    media_image11.png
    185
    604
    media_image11.png
    Greyscale

Claims 20 and 32 (assuming it depends from claim 20 not canceled claim 15) are rejected under 35 U.S.C. 103 as being unpatentable over Dobson, US (6062342) in view of Lonczak, US (5056679) in view of Young, US (5915768) in further view of Coulthard, US (2012/0305333).
In regards to claim 20 Dobson discloses: 
A rescue device (10; fig. 1) to assist in removing an individual trapped in material in a confined space, the rescue device comprising: 
a sheet (12) having a first end (14), a second end (unnumbered end opposite of end 14), a top edge (top edge 66; fig. 1), a bottom edge (bottom edge of 12; fig. 1), an upper portion (22; fig. 1), a first through aperture, and a second through aperture (two apertures 26s); and 
the first through aperture being inset from the second end and the second through aperture being inset from the first through aperture (as shown in fig. 1);
the sheet being rollable (intended use) between an undeployed position (where the securing device 32, 34 are attached to a further deeper one of the apertures 26 versus the first one which is shown in fig. 1; for selective dimension smaller than the one show in fig. 1; selective dimension described in Col 3; LL1-15; excerpt highlighted below) and a deployed position (shown in fig. 1), the sheet being adapted to curl around (as shown in fig. 1).
 
    PNG
    media_image1.png
    764
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    620
    media_image2.png
    Greyscale

In regards to claim 20 Dobson does not disclose a projection extending laterally outward from the first end and the projection is configured to pass through the first through aperture.
Lonczak teaches a projection (T1; figs. 1, 3, 4, & 5; also see annotated drawings below) extending laterally outward from the first end (see annotated drawings) and having a top edge (see annotated drawings), a bottom edge (see annotated drawings), a projection edge (see annotated drawings) and a securing element (T1) and the projection is configured to pass through the first through aperture (S1) (as described in Col 3; LL 40-47; excerpt highlighted below); wherein the securing element comprises a clip (F1) partially cut out of the projection (as stated in Col 3; LL 40-47; F1 described as a “cut-out”), wherein the projection further comprises a clip edge (see annotated drawings) and two legs (see annotated drawings) between the clip and the top and bottom edges of the projection (as shown in zoomed in re-produced portion of fig. 4 and annotated below); and wherein the clip is configured such that it flexes away from the legs (as it assumes the configuration shown in fig. 5) and thereby defines a sheet receiving space (see annotated drawings) between the clip and the legs; wherein the projection is prevented from being retracted through the first through aperture when the securing element is engaged with the sheet in the deployed position, a portion of the sheet (see annotated drawings) proximate the first aperture is within the sheet receiving space (as shown in annotated fig. 5 below), and the clip is on an opposite side of the sheet as the legs when the rescue device is in the deployed position (as shown in fig. 5).



    PNG
    media_image3.png
    346
    447
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    420
    681
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    349
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    183
    597
    media_image6.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the projection, the securing element and clip (as recited in claim 20 and detailed above) of Lonczak onto the rescue device of Dobson for the predictable result and as suggested by Lonczak to secure the two ends of the sheet in an easy manner that ensures that the ends would not unintentionally disengage.
In regards to claim 20 Dobson and Lonczak only discloses one through aperture, Dobson and Lonczak do not teach two through aperture.
Young teaches two through apertures (12 and 13 as shown in annotated drawings below); note that the two apertures of Young being employed in the same use i.e. to receive a projection (11) and in the same field of endeavor i.e. to couple two ends of a rolled sheet.

    PNG
    media_image7.png
    506
    550
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    313
    453
    media_image8.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the double slot design taught by Young, onto the rescue device of Dobson as modified by Lonczak in order to take advantage of a secure attachment that can be easily and quickly attached/detached without the use of tools in times of an emergency where the right tool may not be readily available and precious minutes could be lost while trying to locate said tools. Consequently, the combination above teaches the projection is configured to pass through the first and second through apertures and wherein a portion of the sheet is disposed within the sheet receiving space between the clip and legs of the projection when the rescue device is in the deployed position wherein the projection is through the first and second apertures and secured by the securing element.  
In regards to claim 20 Dobson, Lonczak and Young do not teach a plurality of hand receiving areas in the upper portion of the sheet.
Coulthard teaches sheet defining a plurality of hand receiving areas (20; described as hand hold openings) in the upper portion of the sheet (fig. 7); wherein the bottom edge (examined as the bottom edge of the sheet) is serrated (arcuate sections 24; according to the definition of serration as obtained from https://www.thefreedictionary.com/serration ; provided below).

    PNG
    media_image10.png
    140
    459
    media_image10.png
    Greyscale


    PNG
    media_image9.png
    540
    352
    media_image9.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hand receiving areas taught by Coulthard onto the upper portion of the rescue device of Dobson for their predictable function of providing a comfortable hold for the rescuer’s or the rescuee’s hands.
In regards to claim 32 (assuming it depends from claim 20 not canceled claim 15) Young teaches the sheet (shown in fig. 6 and described in abstract below) further comprising a high-density polyethylene (as described in Col 4; LL 40; see highlighted excerpt below)

    PNG
    media_image11.png
    185
    604
    media_image11.png
    Greyscale

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson, Lonczak, Young and Coulthard as applied to claims 1 and 20 respectively above, and further in view of Prestwich, US (2059906).
In regards to claims 21 and 22 Dobson, Lonczak, Young and Coulthard do not teach the clip is substantially rectangular.
Prestwich teaches the clip (a5) is substantially rectangular (fig. 3).

    PNG
    media_image12.png
    177
    251
    media_image12.png
    Greyscale



Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the substantially rectangular shaped clip taught by Prestwich in place of the triangular shaped clip of the clip of Dobson as modified by Lonczak to have a wider surface area/edge that ensures constant attachment of the projection which yields a predictably better result compared the triangular shape which may slide on one of the sides of the triangle to the apex and the unintentionally slip out of the through aperture/slits.

Response to Arguments
Applicant’s arguments filed 04/18/2022 have been considered but are moot in light of newly submitted teaching reference Lonczak, US (5056679) which teaches added/amended language in independent claims and newly submitted claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634